Citation Nr: 1518243	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  03-23 829	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for a thoracolumbar spine disorder other than arthritis.

7.  Entitlement to service connection for a facial disorder.

8.  Entitlement to service connection for a mouth and jaw disorder for compensation purposes.

9.  Entitlement to service connection for a dental disorder for compensation purposes.

10.  Entitlement to service connection for a left trapezius muscle disorder.

11.  Entitlement to service connection for a cervical spine disorder other than arthritis.

12.  Entitlement to service connection for bilateral hearing loss.

13.  Entitlement to an effective date earlier than June 30, 2008, for the grant of service connection for tinnitus.

14.  Entitlement to a higher initial rating for a service-connected left middle finger scar, currently at 10 percent.

15.  Entitlement to a higher initial rating for service-connected otitis externa/otitis media, currently at 0 percent.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1995 to July 1999.  This matter comes before the Board of Veterans' Appeals (Board) from rating decisions made by the Pittsburgh, Pennsylvania, and Cleveland, Ohio, Regional Offices (ROs) of the Department of Veterans Affairs (VA).  In a February 2002 rating decision, the Pittsburgh RO denied service connection for a stomach disorder.  The Veteran appealed.  In May 2008, he testified before the undersigned at a hearing.  The Board remanded for development in July 2008 but denied service connection in June 2009.  Once again the Veteran appealed.  In February 2010, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand which requested vacatur of the Board's determination.  The Board, recharacterizing the issue as a gastrointestinal disorder, remanded for development in August 2010.

In June 2007, the Cleveland RO Tiger Team granted service connection and assigned an initial 10 percent rating for a scar of the left middle finger.  Service connection for an ear condition, for posttraumatic stress disorder (PTSD) (also claimed as depression and anxiety), and for alcoholism was denied.  The Veteran appealed each determination, and the Pittsburgh RO combined PTSD with alcoholism during that process.  Service connection further was granted and an initial 0% rating was assigned for otitis externa/otitis media in a September 2013 rating decision by the Pittsburgh RO.  That issue accordingly no longer is on appeal.

The Pittsburgh RO granted service connection and assigned an initial 10 percent rating for tinnitus effective as of June 30, 2008, in a November 2009 rating decision.  Service connection for hypertension, for fibromyalgia, for a spinal cord injury, for arthritis, for a compression fracture, for facial pain, for a mouth and jaw disorder, and for condition of the teeth was denied.  The Veteran appealed the effective date for tinnitus and each of the service connection determinations.  During that process, the RO clarified that the arthritis issue concerned arthritis of the elbows, hands, knees, ankles, and spine and recharacterized the condition of the teeth issue as a dental condition.  The RO also consolidated a spinal cord injury and a compression fracture into one issue.

At this time, recharacterization of several issues is warranted.  All psychiatric disorders claimed and/or diagnosed must be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The PTSD with alcoholism issue therefore is listed above as simply a psychiatric disorder.  Numerous issues concern the Veteran's back.  To avoid duplication, arthritis of the thoracolumbar spine will be considered along with arthritis elsewhere.  This encompasses thoracic spine degenerative disc disease (DDD) and cervical spine mild DDD, for which the Veteran has initiated an appeal of the Cleveland RO's denial of service connection in a February 2015 rating decision.  All other disorders, to include spinal cord injury residuals and compression fracture residuals, will be considered as a thoracolumbar spine disorder other than arthritis.  Pain is not a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Thus, facial pain is now a facial disorder.

Review of the Veteran's claims file reveals that Board adjudication of service connection for a gastrointestinal disorder, fibromyalgia, a facial disorder, a mouth and jaw disorder, and a dental disorder for compensation purposes can proceed at this time-as can adjudication of an earlier effective date for the grant of service connection for tinnitus and a higher initial rating for a service-connected left middle finger scar.  Board adjudication of service connection for a psychiatric disorder, hypertension, arthritis, and a thoracolumbar spine disorder other than arthritis, cannot proceed at this time, however.  Accordingly, they are REMANDED.  The issues of entitlement to service connection for bilateral hearing loss, for a left trapezius muscle disorder (recharacterized from left trapezium muscle), for a cervical spine disorder other than arthritis (recharacterized from cervical spine mild DDD per the above discussion), and entitlement to a higher initial rating for service-connected otitis externa/otitis media have been added for a limited purpose.  While not on appeal, they require REMAND.

Finally, service connection for a dental disorder can be for purposes of treatment as well as for compensation purposes.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  A service connection claim for a dental disorder for compensation purposes also must be considered a claim for a dental disorder for purposes of treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  The RO adjudicates the claim for compensation purposes, while the VA Medical Center (VAMC) adjudicates it for treatment purposes.  All that is on appeal here is the RO's adjudication for compensation purposes.  Matthews v. Nicholson, 19 Vet. App. 202 (2005); Godfrey v. Brown, 7 Vet. App. 398 (1995).  Indeed, the VAMC has not yet adjudicated service connection for a dental disorder for treatment purposes.  That issue accordingly is REFERRED in order for adjudication to be undertaken.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, and he has manifested a gastrointestinal disorder that is a functional gastrointestinal disorder severe enough for at least a 10 percent rating.

2.  The Veteran, whose aforementioned service is reiterated, has manifested fibromyalgia severe enough for at least a 10 percent rating.

3.  The Veteran does not have a facial disorder.

4.  The Veteran does not have a mouth and jaw disorder for which compensation is allowable.

5.  The Veteran does not have a dental disorder for which compensation is allowable.

6.  No informal or formal service connection claim for tinnitus was received by VA prior to June 30, 2008, and neither the prior private treatment record nor prior VA treatment records qualify as an informal claim.

7.  The Veteran's service-connected left middle finger scar does not exceed 77 square centimeters.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a gastrointestinal disorder have been met.  38 U.S.C.A. §§ 101, 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.2, 3.102, 3.303, 3.317, 4.114, Diagnostic Code 7319 (2014).

2.  The criteria for establishing service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 101, 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.2, 3.102, 3.303, 3.317, 4.71a, Diagnostic Code 5025 (2014).

3.  The criteria for establishing service connection for a facial disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

4.  The criteria for establishing service connection for a mouth and jaw disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150, Diagnostic Codes 9901-9916 (2014).

5.  The criteria for establishing service connection for a dental disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150, Diagnostic Codes 9901-9916 (2014).

6.  An effective date earlier than June 30, 2008, for the grant of service connection for tinnitus is not allowable under the law.  38 U.S.C.A. § 503, 5107, 5110, 7104 (West 2014); 38 C.F.R. § 3.1, 3.102, 3.103, 3.155, 3.157, 3.400 (2014).

7.  The criteria for an initial rating higher than 10 percent for a service-connected left middle finger scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 4.16, 4.27, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5226 and 5229 (2014); 338 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Before addressing the merits VA's duties to notify and assist claimants seeking VA benefits are notable.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Discussion of these duties is not necessary with respect to a gastrointestinal disorder and fibromyalgia because service connection for both is granted.  Any errors made in satisfying the aforementioned duties thus were harmless.  The same is true for any errors made during the hearing or in complying with the Board's remands regarding a gastrointestinal disorder.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Regarding an earlier effective date for tinnitus, the law and not the evidence is dispositive.  Any errors made in satisfying the aforementioned duties thus are of no consequence.  Nelson v. Principi, 18 Vet. App. 407 (2004).

Discussion of the duties to notify and to assist is necessary with respect to a facial disorder and a service-connected left middle finger scar.  Notice must be provided prior to the initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  How a rating and an effective date is assigned if the benefit is granted also must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither Veteran nor his representative has alleged a notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  For a left middle finger scar, the original purpose of notice was fulfilled since service connection was granted.  Notice with respect to a higher initial rating, a downstream issue, is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In any event, August 2008 letters reiterated how a rating is assigned to include specifically for scars.  For a facial disorder, a mouth and jaw disorder, and a dental disorder, October 2008, June 2009, and July 2009 letters set forth the criteria for establishing service connection, the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how a rating and effective date would be assigned if service connection was granted.  This was prior to initial adjudication via the November 2009 rating decision.  Further, a January 2010 letter reiterated how a rating and effective date would be assigned.

In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A medical examination and/or obtain a medical opinion also must be provided when doing so is necessary in order to render a decision.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service treatment records and service personnel records regarding the Veteran have been obtained by VA.  VA treatment records, identified private treatment records, and records from the Social Security Administration (SSA) also have been obtained, whether by VA or by submission from the Veteran or his representative.  In December 2006, the Veteran underwent a VA medical examination concerning a left middle finger scar.  He underwent a VA medical examination concerning a facial disorder, a mouth and jaw disorder, and a dental disorder in August 2009.  To the extent the claims file was not reviewed, each examiner otherwise was aware of the Veteran's medical history because he recounted it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Each examiner also interviewed and assessed him, and the latter also made conclusions regarding diagnosis and a relationship to service.  

Significantly, neither the Veteran nor his representative has identified any other necessary development that has not been completed.  The claims file also does not indicate any other uncompleted necessary development.  Further notice or assistance accordingly is not required.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  The Merits

Several rules govern the Board in making determinations on the merits.  Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

A.  Service Connection

Service connection means that the facts, shown by the evidence, establish that an injury or disease resulting in disability was incurred in service, or if preexisting service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish direct service connection, there must be a current disability, the incurrence or aggravation of an injury or disease during service, and a nexus between them.  Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Direct service connection also may be established for any disease diagnosed after separation from service if it was incurred during service.  38 C.F.R. § 3.303(d).

For chronic diseases, service connection may be established if there was manifestation during and after service absent an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required if the disease was noted but not chronic or chronicity was questionable during service.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection exists for chronic diseases when a Veteran served for 90 days or more during a period of war or after December 31, 1946, and the disease manifested, whether or not it was diagnosed, to a compensable degree within the first year after service.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.

1.  Gastrointestinal Disorder and Fibromyalgia

When there was service in the Southwest Asia theater of operations during the Persian Gulf War, there is a rebuttable presumption of service connection if objective indications of a qualifying chronic disability are manifested to at least 10 percent then or by December 31, 2016.  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. §§ 3.317(a)(1), (c).  Objective indications include muscle and joint pain as well as neurological and gastrointestinal signs or symptoms.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).  A qualifying chronic disability is an undiagnosed illness, a medically unexplained chronic multi symptom illnesses, or one of a list of infectious diseases lasting for six months or more.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. §§ 3.317((a)(4), (c)(2)).  The degree of manifestation is determined by using the most applicable criteria in the Rating Schedule.  38 C.F.R. § 3.317(a)(5).

The Veteran's VA and private treatment records include diagnoses of chronic gastrointestinal problems, abdominal pain and discomfort, abdominal bloating, heartburn, reflux and more specifically gastroesophageal reflux disease (GERD), esophagitis, nausea, vomiting, constipation, colon polyps, diarrhea, steatorrhea, rectal bleeding, hemorrhoids, colitis, gastritis, and irritable bowel syndrome (IBS) made from December 1999 to January 2015.  While no gastrointestinal diagnosis was made upon VA medical examination in March 2009, esophageal reflux was diagnosed at an October 2001 VA medical examination.  The diagnoses made at a November 2010 VA medical examination were acid reflux disease, IBS, and hemorrhoids.  VA treatment records do not contain a diagnosis of fibromyalgia.  However, private treatment records dated from January to October 2009 show that the Veteran was diagnosed with fibromyalgia syndrome.

Diagnoses of fibromyalgia and a gastrointestinal disorder thus exist.  As medical unexplained chronic multi symptom illnesses, both functional gastrointestinal disorders and fibromyalgia constitute a qualifying chronic disability.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317(a)(2)(i)(B)(2-3).  Functional gastrointestinal disorders include IBS, functional vomiting, functional constipation, functional bloating, and functional abdominal pain syndrome.  Note to 38 C.F.R. § 3.317(a)(2)(i)(B)(3).  These disorders are commonly characterized by symptoms including abdominal pain, nausea, vomiting, altered bowel habits like diarrhea and constipation, indigestion, and bloating.  Id.  Some of the Veteran's diagnoses are specified functional gastrointestinal disorders.  Many of his symptoms indeed are the same of those commonly characteristic of a functional gastrointestinal disorder.  His gastrointestinal disorder thus is a functional gastrointestinal disorder.

Since the aforementioned diagnoses were made based upon the Veteran's symptoms in addition to tests performed to evaluate them, he has manifested objective as opposed to simply subjective indications of fibromyalgia as well as a functional gastrointestinal disorder.  The diagnoses are appropriate, in other words.  It follows that the Veteran's manifestation of fibromyalgia and a functional gastrointestinal disorder is timely, since December 31, 2016, is still in the future.  Each also is manifested to the required severity.  A 10 percent rating is assigned for fibromyalgia if continuous medication, such as the pain relievers prescribed to the Veteran, is required for control.  38 C.F.R. § 4.71a, Diagnostic Code 5025.  There are many potential ways to assign a 10 percent rating is assigned for a functional gastrointestinal disorder.  One, frequent episodes of bowel disturbance with abdominal distress in relation to a diagnosis of irritable colon syndrome, is met here.  38 C.F.R. § 4.114, Diagnostic Code 7319.

The Persian Gulf War began on August 2, 1990, and will end on a date prescribed by Presidential proclamation or law.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).  Accordingly, all of the Veteran's service falls during this period of war.  For some unknown reason, that the Veteran served in the Southwest Asia theater of operations has been called into question below.  The Board noted in both its vacated June 2009 decision and its August 2010 remand that his service includes service in this theater.  Indeed, it includes Saudi Arabia, the United Arab Emirates (UAE), the Gulf of Oman, the Persian Gulf, the Arabian Sea, and the Red Sea.  38 C.F.R. § 3.317(e)(2).  Service personnel records document that the Veteran was stationed aboard a ship in July 1997 when he participated in Exercise Red Reef in Saudi Arabia and Exercise Iron Magic in the UAE.  His presence in at least one of the aforementioned bodies of water thus is practically certain, even if he did not set foot in either country.

Rebutting the presumption of service connection requires affirmative evidence that the disability in question was not incurred during service in the Southwest Asia theater of operations during the Persian Gulf War, that this disability was caused by a supervening condition or event between the Veteran's most recent separation from such service and onset, or that the disability is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).  There is no indication that either of the first two scenarios is true here.  With respect to the third scenario, there is no indication of truth with respect to fibromyalgia.  There is some indication of truth with respect to a gastrointestinal disorder, but it is insufficient.  Service treatment records include one entry in which the Veteran's complaints of symptoms were attributed to alcohol withdrawal.  Service personnel records reflect that alcohol rehabilitation was a failure.  Post-service records do not suggest a link between the Veteran's symptoms and continued consumption of alcohol, however.

In sum, the preponderance of the evidence supports presumptive service connection for fibromyalgia and for a gastrointestinal disorder as qualifying chronic disabilities.  This presumption has not been rebutted.  The Veteran thus prevails even without being afforded the benefit of the doubt.  Discussion of other avenues for establishing service connection, to include his contention that anthrax immunizations during service caused his gastrointestinal disorder, accordingly would serve no point.  Of note, however, is that a grant of service connection is simply acknowledgement that a disability is related to service.  No other issue, such as the assignment of a rating, effective date, and if applicable termination date, is before the Board.  The Board does not intimate what determination should be made regarding these issues, though the aforementioned discussion regarding severity may be useful in this regard.  They will be determined by the RO in the first instance.

2.  Facial Disorder, Mouth and Jaw Disorder, and Dental Disorder for Compensation Purposes

Service connection for compensation purposes is allowable only for chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, limited temporomandibular motion, nonunion or malunion of the mandible or maxilla, and loss of the mandible, maxilla, ramus, condyloid process, coronoid process, hard palate, or teeth.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  The loss of teeth must be due to loss of substance of the body of the maxilla or mandible, and there must be bone loss due to trauma or disease such as osteomyelitis rather than loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note; Simmington v. West, 11 Vet. App. 41 (1998).  Service connection for purposes of treatment is allowable for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease.  38 C.F.R. § 3.381(a).

In June 2008, the Veteran's representative filed a service connection claim for mouth and teeth disorders.  The Veteran clarified in a December 2008 statement that he has clicking and popping in his jaw and pain in the roof of his mouth, his gums, and his face to include his jaw and ears.  He also noted that a few of his teeth are close to falling out.  As there is no indication that he has any sort of medical background, the Veteran is a lay person.  A lay person is competent to report personal experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's statement is competent, with the possible exception of indicating that teeth are close to falling out, since he simply is relating his own symptoms.  Its credibility is gauged by factors such as bias, interest, inconsistency, implausibility, bad character, malingering, and a desire for monetary gain.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  

While a favorable determination potentially could result in his monetary gain, which means that the Veteran has an interest in the determination made, his aforementioned statement is facially plausible.  He has not made any other statements, but largely consistent with the aforementioned he reported popping and clicking in his jaw, shooting pain in his jaw, and occasional headaches at the August 2009 VA medical examination.  There finally is no indication of bias, bad character, or malingering.  Indeed, findings from the examination included bilateral clicking with opening and closing, bilateral tenderness to palpation in the masseter as well as the medial and external pterygoid muscles, and symptomatic temporalis and cervical muscles.  These findings are the only ones available.  VA and private treatment records do not contain any relevant reports from the Veteran or any pertinent findings.  Neither do SSA records.

The Veteran's December 2008 statement, in sum, is credible as well as competent or at least largely competent.  However, there must be a disability to grant service connection under all applicable service connection (undiagnosed illness has not been raised as applicable, and it does not appear applicable).  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Pain and other symptoms without an underlying diagnosis do no constitute a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  For a facial disorder, no underlying diagnosis was made at the August 2009 VA medical examination.  This is not surprising, as the Veteran's symptoms did not really concern his face but rather his ears and his mouth and jaw.  It is reiterated that service connection for the ears, specifically for otitis externa/otitis media already has been granted.  Any mouth and jaw diagnosis obviously would be considered as part of the claim for a mouth and jaw disorder rather than a facial disorder.  

For a mouth and jaw disorder as well as for a dental disorder, no underlying diagnosis for which compensation is allowable was made at the August 2009 VA medical examination.  It specifically was found that there was no malunions which would include of the mandible and maxilla.  Limited temporomandibular motion specifically was not found, as inter-incisal range was to 55 millimeters and range of lateral excursion was to 11 millimeters on one side and 12 on the other.  38 C.F.R. § 4.150, Diagnostic Code 9905.  The hard palate was noted to have healed well, so loss thereof implicitly was not found.  The condyles were noted to be symmetrical with normal shaped fossae, so loss of the condyloid process implicitly was not found.  Further, lack of findings of a disorder where it would be expected suggests its absence.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The expectation is that all findings and diagnoses would have been made at the aforementioned examination, since that was its purpose.  

No mention was made to chronic osteomyelitis or osteoradionecrosis, any nonunion of the mandible or maxilla, or any loss of the mandible, maxilla, ramus, or coronoid process, however.  With respect to loss of teeth, numbers 1, 16, 17, 25, and 32 were identified.  Tooth number 25, which prosthesis needs replacement, reportedly was knocked out when the Veteran was a child.  None of the other teeth were found to be lost due to loss of the substance of the body of the maxilla or mandible, with bone loss due to trauma or disease such as osteomyelitis rather than loss of the alveolar process as a result of periodontal disease.  This indeed cannot be since there was neither loss of the mandible nor loss of the maxilla.  Periodontal disease was suggested in that recessions with moderate plaque deposits and 50 percent bone loss were found on teeth 24 and 26.  It is appropriate to take must of these findings and other findings, such as carious lesions on numerous teeth, into account only for treatment purposes.

A lay person such as the Veteran is competent to diagnose a disorder, but only when competent to identify the disorder, describing symptoms that support a later medical diagnosis, or there is a contemporaneous medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It is reiterated that no medical diagnosis of a facial disorder and no medical diagnosis for which compensation is allowable for a mouth and jaw disorder as well as for a dental disorder has been made at any time.  Flat feet, certain skin ailments, tinnitus, and varicose veins are examples of disorders a lay person is competent to identify.  Jandreau, 492 F.3d at 1372; Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995).  Each is relatively simple and readily observable.  A facial disorder, a mouth and jaw disorder, and a dental disorder, in contrast, are neither.  A general dentist and an oralmaxillofacial surgeon performed the aforementioned VA medical examination.  Medical expertise accordingly is required instead of simple understanding to render pertinent diagnoses.  Many such diagnoses involve bones and other not readily observable interior body parts.

In sum, the preponderance of the evidence is against the Veteran having a facial disorder, a mouth and jaw disorder for which compensation is allowable, or a dental disorder for which compensation is allowable.  Service connection thus is denied for lack of a current disability.  The Veteran does not prevail outright and there is no benefit of the doubt to afford to him, in other words.  Discussion of whether the other criteria for establishing service connection under each avenue potentially applicable for doing so, to include that he had his wisdom teeth extracted and a gingival graft surgery during service, accordingly would serve no point.  However, the Veteran may file another service connection claim at any time.  New and material evidence to reopen most likely (absent a successful appeal of this determination or a change in the law) will be needed.  Provided that a compensable diagnosis is established, the other criteria for establishing service connection under each avenue potentially applicable for doing so will be considered.

B.  Earlier Effective Date

The effective date of an award of compensation benefits is the date after discharge if a relevant claim is received within one year from that date.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).  Otherwise, the effective date is fixed by the facts found but cannot be earlier than the date of receipt of the relevant claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b).  A claim is a written communication requesting a determination of, or evidencing a belief in, entitlement to benefits.  38 C.F.R. § 3.1(p).  Claims can be formal or informal.  Id.  An informal claim is a communication or action conveying an intent to seek specific benefits.  38 C.F.R. § 3.155(a).  Upon receipt, a formal claim form is forwarded to the claimant for completion.  Id.  Receipt of this form within one year from the date it was forwarded preserves the date of the informal claim as the date of receipt of the claim.  Id.

There is no indication that a service connection claim for tinnitus was filed between the Veteran's discharge in July 1999 and July 2000.  Neither he nor his representative has contended that a claim of service connection for tinnitus, whether formal or informal, was filed within this timeframe.  No written communication requesting a determination regarding the Veteran's entitlement to service connection for tinnitus or evidencing a belief that service connection for tinnitus was warranted was received by VA within this timeframe.  No non-written communications or other actions in VA's purview suggested an intent to seek service connection for tinnitus within this timeframe.  Without either a formal or informal claim within one year of the Veteran's discharge, the earliest effective date possible for the grant of service connection for tinnitus is the date of receipt of a formal or informal claim in this regard.  

VA received a memorandum dated June 26, 2008, seeking entitlement to service connection for tinnitus from the Veteran's representative at the time on June 30, 2008.  As a written communication requesting a determination regarding this benefit, the memorandum constitutes a formal claim.  The date of receipt of the Veteran's formal service connection claim for tinnitus was June 30, 2008, in other words.  This was the effective date assigned when service connection for tinnitus was granted.  In order to receive an earlier effective date, there must have been a previous informal claim.  Yet neither the Veteran nor his representative has contended there was such a claim prior to June 30, 2008.  Indeed, no non-written communications or other actions in VA's purview dated prior to June 30, 2008, suggested an intent to seek service connection for tinnitus.  

Examination, hospitalization, and treatment reports may qualify as an informal claim. 38 C.F.R. § 3.157(a). The date of reports from VA or the date or receipt of such reports from another source is accepted as the date of receipt of a claim if related to a previously service-connected disability. 38 C.F.R. § 3.157(b). Tinnitus is not a previously service-connected disability as the effective date for the grant of service connection for tinnitus is at issue. Examination, hospitalization, and treatment reports from sources other than VA, such as a February 2004 letter from private Dr. A.O. to another private Dr. noting the Veteran's complaint of tinnitus, cannot qualify as an informal claim. Even if this letter did qualify an informal claim, however, it would not result in an effective date earlier than June 30, 2008. This letter was not received by VA until January 2010, over a year after this date, even though it was written over four years prior to it.  Also, the aforementioned, the date of reports from VA is accepted as the date of receipt of a claim when a relevant claim is received within one year from that date.  38 C.F.R. § 3.157(b)(1).  Several VA treatment records dated prior to June 30, 2008, reference tinnitus.  This includes, in particular, VA treatment records dated in May 2005, July 2005, January 2006, and May 2006.  Yet the references therein were that the Veteran denied tinnitus.  None referenced his report of tinnitus.  As such, the VA treatment records cannot qualify as an informal claim.  They also cannot qualify as an informal claim because, even assuming the Veteran had reported instead of denied tinnitus, no relevant claim was received by VA within one year.  The Veteran's June 30, 2008, claim indeed was received over two years after the last VA treatment record dated in May 2006.

Neither the Veteran nor his representative has presented any argument in support of an effective date earlier than June 30, 2008, for the grant of service connection for tinnitus.  It could be that an earlier effective date is sought because his tinnitus existed prior to this date.  Indeed, service treatment records reflect tinnitus and the Veteran reported onset during service at a November 2009 VA medical examination.  Yet it is reiterated that the earliest effective date allowable under the law here is the date of receipt of a claim.  This date has been assigned.  The Board is bound by the law and lacks authority to make a grant on an equitable basis except when there has been an administrative error.  38 U.S.C.A. §§ 503(a), 7104(c); Harvey v. Brown, 6 Vet. App. 416 (1994); Kelly v. Derwinski, 3 Vet. App. 171 (1992).  In sum, the preponderance of the evidence is against an effective date earlier than June 30, 2008, for the grant of service connection for tinnitus.  There accordingly is no benefit of the doubt to afford the Veteran.

C.  Higher Initial Rating

1.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  So that the rating equitable and just, the disability's history must be taken into account along with all other relevant evidence.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and if necessary reconciled to form a consistent picture of the disability.  38 C.F.R. § 4.2.  

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Paralleling the general benefit of the doubt, however, any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods of time for the same disability, something known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Where a disability increased in severity, consideration therefore must be given to when the increase occurred.

The Veteran's service-connected left middle finger scar has been rated pursuant to Diagnostic Code 7805-5229.  Hyphenated Diagnostic Codes signify that the rating for a service-connected disability is based upon how another disability would be rated.  38 C.F.R. § 4.27.  The Diagnostic Code for the service-connected disability is before the hyphen.  The Diagnostic Code for the other disability is after the hyphen.  In addition to the applied hyphenated Diagnostic Code, all other potentially applicable Diagnostic Codes must be considered.  The Diagnostic Code utilized depends on the claimant's specifics.  Butts v. Brown, 5 Vet. App. 532 (1993).  A change in Diagnostic Code is permissible as long as it is explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

38 C.F.R. § 4.118 addresses skin disabilities.  Diagnostic Codes 7800-7805 thereunder, which concern scars, were revised effective October 23, 2008.  The new versions apply to claims filed on or after this date or if review under them is requested.  38 C.F.R. § 4.118.  Here, the Veteran filed his claim in October 2005. Neither he nor his representative has requested review pursuant to the revision.  It follows that only the old versions of Diagnostic Codes 7800-7805 are for consideration.  Diagnostic Codes 7800 was for scars of the head, face, or neck.  Under Diagnostic Code 7801, deep scars elsewhere or scars elsewhere that caused limited motion merited a rating of 10 percent if their area exceeded 39 square centimeters.  Ratings of 20, 30, and the maximum 40 percent were assigned respectively for areas exceeding 77, 465, and 929 square centimeters.

Diagnostic Code 7802 established a 10 percent rating for superficial scars not of the head, face, or neck that did not cause limited motion with an area of 929 square centimeters or greater.  The subject of Diagnostic Code 7803 was superficial scars that are unstable, while the subject of Diagnostic Code 7804 was superficial scars that are painful on examination.  Both called for a 10 percent rating.  Diagnostic Code 7805 concerned other scars.  It provided for rating based on limitation of function.  A deep scar was one associated with underlying soft tissue damage.  Diagnostic Code 7801, Note (2).  A superficial scar was one not associated with underlying soft tissue damage.  Diagnostic Codes 7802-7803, Note (2); Diagnostic Code 7804, Note (1).  An unstable scar was one where, for any reason, there is frequent loss of covering of skin over the scar.  Diagnostic Code 7803, Note (1).

38 C.F.R. § 4.71a addresses musculoskeletal disabilities.  Diagnostic Code 5229 thereunder concerns limitation of motion of the index or long finger.  It provides ratings for both the major extremity as well as for the minor extremity.  A 10 percent rating, the maximum allowable, is reserved for both extremities when there is a gap of 2.5 centimeters or more between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible or when extension is limited by more than 30 degrees.  Diagnostic Code 5226 calls for a 10 percent rating for favorable or unfavorable ankylosis of the long finger with respect to both the major extremity and the minor extremity.  It also calls for consideration of whether rating as amputation or additional ratings for resulting limitation of motion of other digits or interference with overall function of the hand is warranted.

Musculoskeletal disabilities involve the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  Id.; 38 C.F.R. § 4.59.  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45.  An increased rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  Id.; 38 C.F.R. §§ 4.40, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

With respect to the applicable scar Diagnostic Codes, it is reiterated that Diagnostic Codes 7802, 7803, and 7804 allow for a maximum rating of 10 percent.  Discussion of these Diagnostic Codes thus is unnecessary.  A change to rating pursuant to one of these Diagnostic Codes, even if warranted by the specifics here, indeed would not result in a higher initial rating since the Veteran's service-connected left middle finger scar already is rated at 10 percent.  Diagnostic Code 7801 allows ratings higher than 10 percent.  It is applicable to the Veteran's service-connected left middle finger scar.  The December 2006 VA medical examination included a finding that the scar did not adhere to underlying tissue.  Accordingly, it is superficial and not deep.  Yet the examination also included a finding that the scar caused motion to be limited to the same degree both initially and upon repetition.  

Despite the appropriateness of rating under Diagnostic Code 7801, the criteria for even the next highest initial rating of 20 percent thereunder are not met.  Another finding from the December 2006 VA medical examination was that the scar was 1 centimeter in length by less than .1 centimeters in width.  It is much smaller than 77 square centimeters, in other words.  That leaves Diagnostic Code 7805.  Rating based on limitation of function for the middle finger would involve rating pursuant to Diagnostic Code 5229 or 5226, the only Diagnostic Codes that specifically concern this finger.  Here, the Veteran is right-handed.  His left hand thus forms part of his minor or non-dominant extremity.  38 C.F.R. § 4.69.  Rating under both Diagnostic Codes 5229 and 5226, in any event, is the same for the major and minor extremities.  Both allow for a maximum rating of 10 percent.  It thus once again follows that rating pursuant to either would not result in an initial rating higher than that currently assigned for the Veteran's service-connected left middle finger scar.

Acknowledgement is given to the Veteran's report of numbness and tingling, occasional spontaneous but brief sharp pain, and achiness with increased use regarding his left middle finger scar made at the aforementioned VA medical examination.  He also reported sometimes dropping heavy things but no other impact on his activities of daily living.  He is competent to make these reports because these symptoms and this effect are experienced by him personally.  Layno v. Brown, 6 Vet. App. at 465.  It is reiterated that credibility is gauged by factors such as bias, interest, inconsistency, implausibility, bad character, malingering, and a desire for monetary gain.  Pond, 12 Vet. App. at 341; Macarubbo, 10 Vet. App. at 388; Caluza, 7 Vet. App. at 498; Cartright, 2 Vet. App. at 24.  None of these factors is significant here.  

In addition to the Veteran's competently and credibly reported symptoms and their effect, it was found at the December 2006 VA medical examination that his limited motion included difficulty making a complete fist.  All of this amounts to functional loss.  However, only Diagnostic Codes 5229 and 5226 are predicated on limitation of motion.  A higher initial rating under either is not allowable, as explained above, since the maximum rating of 10 percent is equivalent to the currently assigned rating.  Yet another finding from the December 2006 VA medical examination is that the other fingers of the Veteran's left hand were not impacted by his left middle finger scar.  In light of this and the aforementioned, the impact of the scar is not severe and is extremely localized.  Discussion of rating as amputation or additional ratings for resulting limitation of motion of other digits, and therefore for interference with overall function of the hand, thus is not necessary.  

Discussion of reasonable doubt and the benefit of the doubt also finally is unnecessary.  The preponderance of the evidence is against an initial rating higher than 10 percent for the Veteran's service-connected left middle finger scar.  This evidence consists entirely of the December VA medical examination.  Such examinations must be contemporaneous.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Allday v. Brown, 7 Vet. App. 517 (1995).  Age does not automatically render an examination not contemporaneous.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, VA and private treatment records as well as the SSA records are silent concerning the scar.  Neither the Veteran nor his representative has provided specifics about it.  There is an absence of anything showing or even suggesting a change in the Veteran's left middle finger scar.  It follows that there is no basis for a staged rating.  

2.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  First, it must be determined that there is an unusual or exceptional disability such that the schedular criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  This includes for the impact of each disability as well as for the combined impact of disabilities.  Johnson v. McDonald, 762 F.3d 1362 (2014).  It then must be determined whether other related factors such as marked interference with employment or frequent periods of hospitalization are exhibited.  Thun, 22 Vet. App. at 111.  If so, referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular rating consideration.  Id.

Neither the Veteran nor his representative has argued for an extraschedular rating.  The Board finds that his service-connected left middle finger scar is not unusual or exceptional because it is reasonably described by the schedular criteria set forth above.  These criteria contemplate his relevant symptoms and their effects adequately, in other words.  That some of these specifics are not set forth in them does not automatically render them inadequate.  The criteria indeed assign ratings based not only on characteristics of the scar, such as location, depth, size, stability, and pain but also based on the effects of the scar no matter the characteristics such as limitation of motion and function.  As such, they account for the aforementioned symptoms plus their resultant impact as competently and credibly reported by the Veteran.  They also account for the aforementioned findings made at the December 2006 VA medical examination.  

Because the rating criteria are adequate, referral for consideration of the assignment of an extraschedular rating is not warranted.  Discussion of whether there are related factors therefore is unnecessary.  Even if the criteria were inadequate, however, referral still would not be warranted because these factors do not exist.  There is no indication that the Veteran ever, much less frequently, has been hospitalized for his service-connected left middle finger scar.  There also is no indication of marked interference with employment beyond that already contemplated by the assigned schedular rating.  All indications are that the Veteran does not currently work.  At the December 2006 VA medical examination, he noted past work at an assembly plant.  He competently and credibly reported pain with repetitive use related to his scar in this position.  He importantly did not report quitting because of such or even having to take any time off because of such, however.

3.  Total Disability Based on Individual Unemployability (TDIU)

When a higher initial rating or higher rating is sought, entitlement to a TDIU due to the disability or disabilities involved must be considered if such is expressly raised by the Veteran or his representative or is otherwise reasonably raised by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU is warranted when the Veteran is unable to secure or follow a substantially gainful occupation due to a disability or disabilities that are service-connected but rated at less than 100 percent.  38 C.F.R. §§ 3.340, 4.15, 4.16.  It thus is not enough that the Veteran does not work.  Neither he nor his representative has contended that his service-connected left middle finger scar is so severe that it renders him unemployable.  Indeed, he cannot be prevented from working altogether since it has not been found that there is even marked interference with his ability to work.


ORDER

Service connection for a gastrointestinal disorder is granted.

Service connection for fibromyalgia is granted.

Service connection for a facial disorder is denied.

Service connection for a mouth and jaw disorder is denied.

Service connection for a dental disorder for compensation purposes is denied.

An effective date earlier than June 30, 2008, for the grant of service connection for tinnitus is denied.

An initial rating higher than 10 percent for a service-connected left middle finger scar is denied.


REMAND

Although the delay entailed by a remand is regrettable, Board adjudication of the Veteran's entitlement to service connection for a psychiatric disorder, for hypertension, for arthritis wherever found, and for a thoracolumbar spine disorder other than arthritis cannot occur yet.  Undertaking additional development prior to this adjudication is the only way to ensure that he is afforded every possible consideration.  He must be afforded such consideration.  That VA has a duty to assist him in substantiating his claim indeed is reiterated.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Regarding the Veteran's entitlement to service connection for bilateral hearing loss, for a left trapezius muscle disorder, and for a cervical spine disorder other than arthritis as well as his entitlement to a higher initial rating for service-connected otitis externa/otitis media, ensuring that proper appellate procedure is followed is essential.

I.  Records

The duty to assist includes making as many requests as necessary to obtain treatment records in government custody, unless it is concluded they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  When the existence of private treatment records is discovered, the claimant must be asked to submit them or provide enough information to identify and locate them along with an authorization for their release.  38 C.F.R. §§ 3.159(c)(1), (e)(2).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

VA treatment records dated into January 2015 are available.  Some concern ongoing care for the Veteran's mental health, and some concern ongoing care for his blood pressure, back, and/or other joints.  Others dated from January 2015 to present therefore likely exist.  A request or requests for them must be made.  Indeed, VA has constructive notice of all its own treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Private treatment records also are available, as indicated above.  Many relate to the Veteran's mental health, blood pressure, back, and/or other joints.  It thus is possible that others exist.  The Veteran must be asked to submit or provide enough information to identify and locate any along with authorization for their release.  An initial request with follow-up requests as necessary must be made if he does the latter.  Notice to him and his representative finally must be made if the aforementioned is unsuccessful.

II.  Medical Examinations and Opinions

The duty to assist additionally requires that VA provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such is necessary when there is evidence that the Veteran has a current disability or at least symptoms thereof, evidence that he suffered an event, injury, or disease during service or manifested a certain disease during its presumptive period thereafter, an indication of an association between the aforementioned, and insufficient evidence for adjudication.  Id.; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Medical evidence that suggests but does not confirm a nexus and credible lay evidence of continuity of symptomatology satisfies the low indication threshold.  McLendon, 20 Vet. App. at 79.

If a VA medical examination, a VA medical opinion, or both is provided, the duty to assist requires that it or they be adequate.  Barr, 21 Vet. App. at 303; Hayes v. Brown, 9 Vet. App. 67 (1996).  Adequacy occurs when the Board can perform an informed adjudication.  Barr, 21 Vet. App. at 303.  The Veteran's entire history accordingly must be taken into account.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Any disability present must be described in sufficient detail at the examination.  Id.  All factual premises underlying the opinion must be accurate.  Reonal, 5 Vet. App. at 458.  A rationale for the opinion further must be clearly and fully articulated.  Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 120.

A.  Psychiatric Disorder

The Veteran underwent a VA medical examination, which included a VA medical opinion, concerning a psychiatric disorder in December 2006.  In addition to reviewing the claims file, the Veteran was interviewed, assessed, and given a battery of tests.  Alcohol dependence, malingering, and personality disorder not otherwise specified (NOS) were diagnosed as a result of these actions.  It finally was opined that the sexual assault during service which the Veteran has contended is the cause of his symptoms most likely did not occur.  This opinion was supported by a lengthy rationale with no obvious inaccurate underlying factual premises, primarily an absence of anything to corroborate the assault coupled with numerous inaccuracies in the reported details concerning it.  Despite the seeming adequacy of the examination and opinion, conflict with the other evidence is notable.

Specifically, VA and private treatment records contain diagnoses of PTSD, anxiety, depression, major depressive disorder, and dysthymic disorder.  SSA records also show a mood or affective disorder.  Some of the records are dated prior to the December 2006 VA medical examination, but many are dated thereafter.  That there is some psychiatric disorder, however diagnosed, accordingly has remained consistent.  Making arrangements for another VA medical examination to seek clarification with respect to diagnosis is appropriate.  38 C.F.R. § 4.125.  Arrangements further shall be made for this examination to include a VA medical opinion on whether each diagnosis made is related to the Veteran's reported in-service sexual assault or to his service otherwise.  Opposing the December 2006 VA medical opinion is an August 2006 letter from private Dr. T.B., D.C., conveying a feeling that the Veteran's PTSD is related to his service.  There also is an August 2007 VA treatment record in which staff psychiatrist Dr. K.K. expresses confusion as to why service connection was denied.

B.  Hypertension

To date, there has been no VA medical examination or opinion for hypertension.  Hypertension generally is defined as systolic blood pressure above 140 or diastolic pressure above 90.  Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  The Veteran clearly has hypertension, as a diagnosis was made in private treatment records as of March 2008 and in VA treatment records as of July 2008.  Elevated blood pressure readings are documented in some of these records prior to diagnosis.  Service treatment records reveal a blood pressure reading of 156/76 in June 1998.  Also revealed are frequent systolic blood pressure readings in the 130's.  One example is at the Veteran's separation examination, which appears to have conducted in January 1999 and updated in June 1999.  There, in sum, is a suggestion of direct service connection but insufficient evidence for adjudication in that regard.  Arrangements must be made for the Veteran to undergo a VA medical examination complete with a VA medical opinion.

This opinion shall address all avenues for establishing service connection.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  In addition to direct service connection, presumptive service connection for hypertension as a chronic disease (a symptom long preceding the development of cardiovascular-renal disease) must be considered.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  Secondary service connection, which means that a nonservice-connected disability was incurred because of or aggravated by a service-connected disability, also must be considered.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  The Veteran contended in his December 2008 claim that he has hypertension due to "all the stuff" he has been through as a result of service.  This is not only an implicit contention for secondary service connection, but liberal construal of the claim is in line with VA's paternalistic and uniquely pro-claimant adjudication system.  Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000).
Issues are inextricably intertwined when a determination on one issue could have a significant impact on the outcome of another issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The appropriate remedy is to defer adjudication of the impacted issue until the issue that may cause the impact has been adjudicated.  Id.  Here, the issue of the Veteran's entitlement to service connection for hypertension is inextricably intertwined with all other pending service connection issues.  Determining whether service connection for hypertension is warranted indeed is based partially on whether it is attributable in some manner to a service-connected disability or disabilities.  Each of the other pending service connection issues therefore must be resolved with resolution of service connection for hypertension deferred until this occurs.

C.  Arthritis

Also to date, there has been no VA medical examination or opinion specifically for arthritis.  The Veteran asserts he has arthritis in his elbows, hands, knees, ankles, and spine.  His wife M.M. notes in a December 2008 statement arthritis in his joints, hands, and spine.  There is no indication that his elbows, hands, knees, and ankles have been evaluated for arthritis.  Yet VA and private treatment records as well as SSA records and a January 2015 VA medical examination for only the spine make abundantly clear that there is degenerative arthritis of the cervical spine and thoracolumbar spine (also known as degenerative disc disease).  Service treatment records do not reference constant physical activity to include carrying heavy packs and machine guns or being hit really hard by a big guy while playing football during service, as the Veteran contends.  However, they do reflect his complaints of knee pain, diagnosed as patellofemoral pain syndrome (PFPS), on hikes and runs and back pain on hikes.  

The Veteran has not explicitly contended that all of his symptoms began during service and have persisted since then.  He instead seemingly makes this contention at least with respect to some of his symptoms in his December 2008 statement.  Further, at least some symptoms concerning his spine have been persistent since at least 2000.  The majority of that year is within the first year after service.  There, in sum, is a suggestion of direct or presumptive service connection but insufficient evidence for adjudication in that regard.  Arrangements must be made for the Veteran to undergo a VA medical examination.  Since joint pain is an objective indication of a qualifying chronic disability, presumptive service connection for an undiagnosed illness must be considered as contended by the Veteran's representative to the extent arthritis or some other disorder is not diagnosed.  

As there has not been any assessment of arthritis in the Veteran's elbows, hands, knees, and ankles, there has been no corresponding VA medical opinion.  Such an opinion is necessary for any of these body parts, as well as for any other body parts, carrying this diagnosis to ensure that the Board can perform an informed adjudication.  The opinion rendered at the aforementioned examination regarding the Veteran's thoracolumbar spine arthritis is inadequate.  No indication exists of inaccurate factual premises, as the opinion includes recitation of the pertinent evidence.  Yet that is all this opinion includes.  There is no rationale, in other words.  Therefore, another opinion must be rendered.  Each new opinion must take into account the Veteran's contentions as to how his arthritis wherever found is related to his service.  The new opinion on his thoracolumbar spine arthritis further must take into account that he sustained a gunshot wound (GSW) to the back in 2000.

D.  Thoracolumbar Spine Disorder Other than Arthritis

The January 2015 VA medical examination concerning the Veteran's spine included review of the claims file and interview and assessment of him.  While it appears that all thoracolumbar spine disorders were considered, in that only degenerative arthritis was diagnosed on a list of possible diagnoses, clarification is desirable.  Fracture specifically was rejected as a diagnosis, which rules out the Veteran's assertion of such.  Yet no mention was made of his asserted spinal cord injury, and it is unclear whether any of the rejected diagnoses are relevant in this regard.  As such, arrangements must be made for another VA medical examination to confirm all applicable diagnoses.  This examination may be merged with the examination concerning arthritis, if doing so is deemed appropriate, to conserve valuable VA resources.  It must include a VA medical opinion for each diagnosed thoracolumbar spine disorder other than arthritis to ensure that the Board can perform an informed adjudication.
III.  Statement of the Case (SOC) - Bilateral Hearing Loss, Otitis Externa/Otitis Media, Left Trapezius Muscle Disorder, and Cervical Spine Disorder

An appeal begins with a notice of disagreement (NOD), a written communication expressing dissatisfaction with and a desire to contest a determination.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.201; Anderson v. Principi, 18 Vet. App. 371 (2004); Gallegos v. Principi, 283 F.3d 1309 (2002).  A NOD must be filed within one year from the date notice of the determination was mailed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  Upon the filing of a timely NOD, a SOC shall be issued.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. § 19.29.  The Board shall remand for issuance of a SOC if one has not been issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Indeed, a SOC is required because filing a response thereto perfects the appeal (this is known as a substantive appeal).  38 U.S.C.A. §§ 7105(a, (d)(3)); 38 C.F.R. §§ 20.200, 20.202.

In a March 2013 rating decision, the Pittsburgh RO denied service connection for bilateral hearing loss.  A NOD was filed by the Veteran's representative in March 2014.  This NOD is timely, though just barely.  As noted above, an initial 0% rating was assigned for the then service-connected otitis externa/otitis media in a September 2013 rating decision.  The Veteran's representative timely filed a NOD in August 2014.  Finally, service connection for a left trapezius muscle disorder and for a cervical spine disorder other than arthritis (after the above noted recharacterization) was denied by the Cleveland RO in the February 2015 rating decision.  The Veteran's representative timely filed a NOD in March 2015.  Letters dated respectively in March 2014, November 2014, and April 2015 acknowledged receipt of each NOD.  There is no indication that the RO has issued a SOC yet addressing any of the issues in dispute, however.  This must be done.

Given the above, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all VA treatment records regarding the Veteran, but particularly those with respect to care concerning his mental health, blood pressure, back, and other joints, dated from January 2015 to the present.  Associate all records received with the paper or electronic claims file.  Notify the Veteran and his representative pursuant to established procedure of any lack of success regarding the aforementioned.

2.  Ask the Veteran to either submit any outstanding private treatment records concerning care for his mental health, blood pressure, back, or other joints or provide enough information to identify and locate any along with an authorization for their release to VA.  If he does the latter, make an initial request with follow-up as necessary.  Associate all records received with the paper or electronic claims file.  Notify the Veteran and his representative pursuant to established procedure of any lack of success regarding the aforementioned.

3.  After completion of the above, arrange for the Veteran to undergo a VA medical examination regarding his hypertension.  The examiner shall review the claims file, documenting such in a report to be placed therein.  The examiner also shall document in the report an interview with the Veteran regarding his history, symptoms, and their impact on his work and daily life.  All necessary tests next shall be performed, the results of which shall be set forth in the report.

Finally, the examiner shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension had its onset during service, is related to service otherwise, manifested during his first post-service year, was caused by one or more of his service-connected disabilities, and has been aggravated (permanently worsened beyond the natural progression) by one or more of his service-connected disabilities.  If aggravation is found, a final opinion is needed as to the level of hypertension prior to the aggravation and the current level of hypertension.

A clear and full rationale (explanation) must be provided for each opinion.  This requires that medical principles be discussed as they relate to the medical and lay (non-medical) evidence.  In this regard, the examiner is advised that service treatment records document many systolic blood pressure readings in the 130's and a reading of 156/76 in June 1998.  The examiner also is advised that VA and private treatment records contain a diagnosis of hypertension as of 2008.  If any opinion cannot be reached without speculation, the examiner shall discuss why.  A copy of, or at least a citation to, any medical literature referenced in the report finally shall be provided by the examiner.

4.  Also after completion of all records development, arrange for the Veteran to undergo a VA medical examination regarding a psychiatric disorder.  The examiner shall review the claims file, documenting such in a report to be placed therein.  The examiner also shall document in the report an interview with the Veteran regarding his history, symptoms, and their impact on his work and daily life.  All necessary tests next shall be performed, the results of which shall be set forth in the report.  A diagnosis or diagnoses then shall be made pursuant to the Diagnostic and Statistical Manual, with an explanation for any conflict with the other evidence in this regard.  

For each diagnosis made, the examiner finally shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) there it had its onset during the Veteran's service or is related to his service otherwise.  His reported in-service sexual assault shall be considered in this regard.  A clear and full rationale (explanation) must be provided for each opinion.  This requires that medical principles be discussed as they relate to the medical and lay (non-medical) evidence.  

In this regard, the examiner is advised that the opinion at the December 2006 VA medical examination conflicts with the other evidence.  An August 2006 letter from private Dr. T.B., D.C. conveys a feeling that the Veteran's PTSD is related to his service.  Staff psychiatrist Dr. K.K. further expresses confusion as to why service connection was denied in an August 2007 VA treatment record.  If any opinion cannot be reached without speculation, the examiner shall discuss why.  A copy of, or at least a citation to, any medical literature referenced in the report finally shall be provided by the examiner.

5.  Also after completion of all records development, arrange for the Veteran to undergo a VA medical examination regarding arthritis wherever found (particularly the elbows, hands, knees, ankles, and spine).  Also arrange for the same regarding thoracolumbar spine disorder other than arthritis.  These examinations may be combined if doing so is deemed appropriate.  The examiner(s) shall review the claims file, documenting such in a report to be placed therein.  The examiner(s) also shall document in the report an interview with the Veteran regarding his history, symptoms, and their impact on his work and daily life.  All necessary tests next shall be performed, the results of which shall be set forth in the report.

A diagnosis or diagnoses then shall be made.  In this regard, there must be consideration of a spinal cord injury as it relates to the disorders listed in the thoracolumbar spine disability benefits questionnaire.  There further must be consideration of an undiagnosed illness with respect to painful joints lacking any diagnosis.  Finally, the examiner(s) shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosis had its onset during the Veteran's service or is related to his service otherwise.  The examiner(s) also shall opine as to whether it is at least as likely as not that any arthritis diagnosed manifested during his first post-service year.

A clear and full rationale also (explanation) must be provided for each opinion.  This requires that medical principles be discussed as they relate to the medical and lay (non-medical) evidence.  If an opinion cannot be reached without speculation, the examiner shall discuss why.  A copy of, or at least a citation to, any medical literature referenced in the report finally shall be provided by the examiner(s).  To assist in this process, the examiner(s) is/are advised of the following.  

The Veteran contends he underwent constant physical activity to include carrying heavy packs and machine guns and was hit really hard by a big guy while playing football during service.  Service treatment records document his complaints of back and knee pain with a diagnosis of PFPS.  VA and private treatment records as well as SSA records and the January 2015 VA medical examination document that back complaints have been ongoing since at least 2000.  They also document he sustained a GSW to his back that year.

6.  Issue a SOC concerning the Veteran's entitlement to service connection for bilateral hearing loss, for a left trapezius muscle disorder, and for a cervical spine disorder other than arthritis as well as his entitlement to a higher initial rating for service-connected otitis externa/otitis media.  Provide a copy of the SOC, along with a notice letter of how to continue the appeals process, to the Veteran and his representative.  Place a copy of both in the claims file.  Then follow any and all applicable established appellate procedures, including returning the aforementioned issue(s) to the Board only if an appeal thereof is timely perfected by the Veteran or his representative.

7.  Finally, readjudicate the Veteran's entitlement to service connection for a psychiatric disorder, for arthritis wherever found, and for a thoracolumbar spine disorder other than arthritis.  When possible (after all other pending service connection issues are resolved), do the same regarding his entitlement to service connection for hypertension.  Specifically, issue a rating decision if any determination made is favorable to him.  If any determination is unfavorable to him, issue a supplemental statement of the case (SSOC).  Provide a copy of the rating decision and/or SSOC to the Veteran and his representative, and place a copy in the claims file.  Allow them the requisite time period to respond to a SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2014).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to the issue(s) subject to this remand.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  They must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


